Smith Baluch, LLP
376 Boylston St, Suite 401
Boston, MA 02116

In re Application of	:	 
     Volpe, Dan et al.	:	DECISION ON PETITION
Appl. No. 17/473,757	:	UNDER 37 C.F.R. § 1.144
Filed: September 13, 2021	:	
For: STACKED SHALLOW WATER (SSWC)	:	
GROWING SYSTEMS, APPARATUS	: 
AND METHODS	:



This is a decision on the Petition under 37 C.F.R. § 1.144 filed on May 6, 2022 to request withdrawal of the restriction requirement mailed on December 13, 2021, and made final in the Office action mailed on March 7, 2022.  

The petition is DISMISSED.

Background

On December 13, 2021 the Office mailed a Restriction Requirement.
On February 14, 2022 a reply to the Restriction Requirement was filed.
On March 7, 2022, a Non-Final Office action was mailed, which made the Restriction requirement Final.
On May 6, 2022, a Response to the Non-Final Office action was filed along with the instant Petition.


Relevant Rules, Statutes and Procedures

35 U.S.C. § 121 sets forth, in part:

If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions. 


MPEP § 802.01 Meaning of “Independent” and “Distinct”, sets forth:

35 U.S.C. 121 quoted in the preceding section states that the Director may require restriction if two or more “independent and distinct” inventions are claimed in one application. In 37 CFR 1.141, the statement is made that two or more “independent and distinct inventions” may not be claimed in one application.

This raises the question of the inventions as between which the Director may require restriction. This, in turn, depends on the construction of the expression “independent and distinct” inventions.

“Independent”, of course, means not dependent, or unrelated.  If “distinct” means the same thing, then its use in the statute and in the rule is redundant. If “distinct” means something different, then the question arises as to what the difference in meaning between these two words may be. The hearings before the committees of Congress considering the codification of the patent laws indicate that 35 U.S.C. 121: “enacts as law existing practice with respect to division, at the same time introducing a number of changes.”

The report on the hearings does not mention as a change that is introduced, the inventions between which the Director may properly require division.

The term “independent” as already pointed out, means not dependent, or unrelated. A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a subcombination thereof; as process and apparatus used in the practice of the process; as composition and the process in which the composition is used; as process and the product made by such process, etc. If section 121 of the 1952 Act were intended to direct the Director never to approve division between dependent inventions, the word “independent” would clearly have been used alone. If the Director has authority or discretion to restrict independent inventions only, then restriction would be improper as between dependent inventions, e.g., the examples used for purpose of illustration above. Such was clearly not the intent of Congress. Nothing in the language of the statute and nothing in the hearings of the committees indicate any intent to change the substantive law on this subject. On the contrary, joinder of the term “distinct” with the term “independent”, indicates lack of such intent. The law has long been established that dependent inventions (frequently termed related inventions) such as used for illustration above may be properly divided if they are, in fact, "distinct" inventions, even though dependent. 

I.    INDEPENDENT
The term “independent” (i.e., unrelated) means that there is no disclosed relationship between the two or more inventions claimed, that is, they are unconnected in design, operation, and effect. For example, a process and an apparatus incapable of being used in practicing the process are independent inventions. See also MPEP § 806.06 and § 808.01.

II.    RELATED BUT DISTINCT
Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.

Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness.

It is further noted that the terms “independent” and “distinct” are used in decisions with varying meanings. All decisions should be read carefully to determine the meaning intended.

MPEP § 803 Restriction — When Proper, sets forth, in part:

Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)).

MPEP § 806, Determination of Distinctness or Independence of Claimed Inventions, sets forth, in part:

(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.

MPEP § 806.05(h), Product and Process of Using, sets forth, in part:
A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.

Discussion

In the petition, Applicant asserts that the restriction requirement mailed on December 13, 2021 is improper because groups 1 and 2 are related, therefore groups 1 and 2 cannot be “independent and distinct” as required in 35 U.S.C. § 121 and 37 C.F.R. § 1.141.  

Petitioner’s contentions related to the Office’s policy as set forth in MPEP § 802.01 have been considered but are unpersuasive.  The arguments, citations, and exhibits provided by Petitioner have been reviewed; however, the rationales and discussions in MPEP §§ 802.01, 803, and 806 address Petitioner’s concerns and are dispositive.  Specifically, as explained in MPEP § 802.01 “[t]he law has long been established that dependent inventions (frequently termed related inventions) such as used for illustration above may be properly divided if they are, in fact, ‘distinct’ inventions, even though dependent.”  The additional portions of MPEP § 802.01, copied above in the “Relevant Rules, Statutes and Procedures” section of this decision, further address the contentions at issue.  

Moreover, MPEP § 802.01 states twice that “‘Independent’, of course, means not dependent, or unrelated”.  The definition of “independent” is an alternative definition; meaning that being either “not dependent” or “unrelated” proves “independent”.  Applicant only argues the relationship between groups 1 and 2.  Groups 1 and 2 are “not dependent” and therefore “independent” for the following reasons: 

Group 2 claims do not depend from claims of Group 1, nor do claims from Group 1 depend from claims of Group 2.  Therefore, the claimed inventions meet “not dependent”, and therefore are considered “independent”.  

Groups 1 and 2 are separate statutory categories dictated by 35 U.S.C. § 101 “process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”.  Instant group 2 qualifies as a “process”, and instant group 1 qualifies as a “machine”.  Therefore, these are independent statutory categories according to 35 U.S.C.   § 101, meeting “not dependent”, and therefore considered “independent”.

Groups 1 and 2 are considered different inventions, according to MPEP § 802.02, which states: “a single claimed invention (e.g. …a product or process invention…) for examination when two or more independent and/or two or more distinct inventions are claimed in an application”.  Therefore, groups 1 and 2 are different inventions, meeting “not dependent”, and therefore considered “independent”.

Groups 1 and 2 are likewise “unrelated” as claimed and therefore “independent”, because they are merely “related as disclosed” (MPEP § 806 (B)), but are not related as claimed.  In this regard, “independent and distinct” modifies the claimed inventions, not the disclosed subject matter at issue.  

Also, groups 1 and 2 are “distinct” because the Examiner has appropriately shown that the method claims of group 2 can be performed with a materially different device than that claimed in group 1, as required in MPEP § 806.05(h) alternative (a).  As the above analysis shows that groups 1 and 2 are independent and also since these groups are likewise “distinct”, the restriction meets the “and” requirement of “independent and distinct” as set forth in 35 U.S.C. § 121 and 37 C.F.R. § 1.141.  Further, in any event, MPEP § 802.01 explains why this is not, in fact, a necessary part of the requirement.

The above reasoning is not only consistent with the MPEP, it is also separately and additionally consistent with at least one previous Office decision: Ex Parte Ladd, 163 USPQ 319, which interpreted the meaning of “independent and distinct”.  Specifically, the Ladd decision explains that the term “independent and distinct” modifies “inventions”, as opposed to the subject matter involved in the application.  In other words, as described above, “independent and distinct” modifies the claimed inventions, not the disclosed subject matter at issue.  Thus, Ladd likewise supports the position that groups 1 and 2 are “unrelated” as claimed and therefore “independent”, because they are merely “related as disclosed” (MPEP § 806 (B)), but are not related as claimed.  Although, the Office recognizes that MPEP § 802.01 acknowledges that “the terms ‘independent’ and ‘distinct’ are used in decisions with varying meanings [and that] … [a]ll decisions should be read carefully to determine the meaning intended”; the Ladd decision is particularly on point to the issue raised by Petitioner and provides further basis for dismissing the petition.

Based on the foregoing, Applicant’s arguments are unconvincing. Therefore, the restriction requirement is deemed proper and the petition to withdraw the restriction requirement is dismissed. The application will be returned to the Examiner for a response to the amendment filed on July 5, 2022.

SUMMARY: The petition is DISMISSED.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance
Specialist, at (571) 272-8971.



/Charles A. Fox/				
Charles Fox, Acting Director
Technology Center 3600
571-272-6923

CF/jr/em: 7/15/2022